                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 MICHAEL ODOMS AND                                               CIVIL ACTION
 ERICKA ODOMS
                                                                 NO. 19-12477
 VERSUS
                                                                 SECTION M (4)
 GEOVERA SPECIALTY INSURANCE
 COMPANY AND SUSAN ANGELICA
 INSURANCE AGENCY, LLC


                                     ORDER & REASONS

          Before the Court is a motion by plaintiffs Michael Odoms and Ericka Odoms

(collectively, “Plaintiffs”) to consolidate this matter with the related case styled GeoVera

Specialty Insurance Co. v. Odoms, C/A No. 19-1899 (E.D. La.).1 Because the claims at issue in

C/A No. 19-1899 were resolved on GeoVera’s motion for summary judgment and that case was

closed,

          IT IS ORDERED that Plaintiffs’ motion to consolidate (R. Doc. 5) is DENIED.



          New Orleans, Louisiana, this 14th day of November, 2019.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




          1
              R. Doc. 5.
